


EXHIBIT 10.5


RESTRICTED STOCK AGREEMENT


Name of Participant:                XXXXXXX


Name of Plan:                2015 Ashland Inc. Incentive Plan


Number of Shares of Ashland Inc.
Common Stock:                XXXXXXX


Par Value Per Share:                $0.01


Vesting Dates:                XXXXXXX


Date of Award:                __________________________20___


    
Ashland Inc. (“Ashland”) hereby awards to the above-named Participant
(hereinafter called the “Participant”) XXXXXXX shares of Ashland Common Stock,
par value $0.01 per share, subject to certain restrictions (hereinafter called
“Restricted Stock”), as an award (“Award”) pursuant to the 2015 Ashland Inc.
Incentive Plan (hereinafter called the “Plan”) and this Restricted Stock
Agreement (“Agreement”), in order to provide the Participant with an additional
incentive to continue his/her services to Ashland and to continue to work for
the best interests of Ashland.
Ashland confirms this Award to the Participant, as a matter of separate
agreement and not in lieu of salary or any other compensation for services, of
the number of shares of Restricted Stock set forth above, subject to and upon
all the terms, provisions and conditions contained herein and in the Plan.
This Award will be evidenced by entry on the books of Ashland’s transfer agent,
Wells Fargo Bank, N.A. Each entry in respect of shares of Restricted Stock shall
be designated in the name of the Participant and shall bear the following
legend:


“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeitures) contained
in the Plan and the Agreement entered into between the registered owner and
Ashland Inc.”
    
The Restricted Stock will become vested, provided that the Participant remains
in the continuous employment of Ashland and its subsidiaries through the Vesting
Dates set forth above. The Restricted Stock may not be sold, assigned,
transferred, pledged, or otherwise encumbered (except to the extent such shares
shall have vested) until such Vesting Dates. While the Restricted Stock granted
under this Award remains unvested, on each date the cash dividends are paid to
holders of Common Stock, Ashland will credit the Participant with a whole number
of additional shares of Restricted Stock on the unvested portion of the Award,
determined as (1) the product of the number of unvested shares of Restricted
Stock held by Participant as of the date of record for such dividend times the
per share cash dividend amount, divided by (2) the Fair Market Value (as defined
in the Plan) per share on the dividend payment date (with all fractional shares,
if any, resulting from such calculation being cancelled as of such date). Such
additional Restricted Stock will be subject to the same vesting conditions and
restrictions as the underlying Restricted Stock. Unless otherwise determined and
directed by the Personnel and Compensation Committee, in the case of the
Participant’s termination for any reason prior to a Vesting Date, all such
Restricted Stock which has not vested will be forfeited. Except for such
restrictions described above, the Participant will have all rights of a
shareholder with respect to the shares of Restricted Stock.

Personal and Confidential





--------------------------------------------------------------------------------




As the Restricted Stock vests, the Participant will owe applicable federal
income and employment taxes and state and local income and employment taxes at
the Vesting Date of the shares of Restricted Stock that vest. The amount of
taxes due in each instance is based on the fair market value of the Common Stock
delivered on the applicable Vesting Date.
Nothing contained in this Agreement or in the Plan shall confer upon the
Participant any right to continue in the employment of, or remain in the service
of, Ashland or its subsidiaries.
Information about the Participant and the Participant’s participation in the
Plan may be collected, recorded and held, used and disclosed by and among
Ashland, its subsidiaries and any third party Plan administrators as necessary
for the purpose of managing and administering the Plan. The Participant
understands that such processing of this information may need to be carried out
by Ashland, its subsidiaries and by third party administrators whether such
persons are located within the Participant’s country or elsewhere, including the
United States of America. By accepting this Award, the Participant consents to
the processing of information relating to the Participant and the Participant’s
participation in the Plan in any one or more of the ways referred to above.
The Participant consents and agrees to electronic delivery of any documents that
Ashland may elect to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered under the Plan. The
Participant understands that, unless earlier revoked by the Participant by
giving written notice to Ashland at 50 E. RiverCenter Blvd., Covington, KY 41011
Attention: Shea Blackburn, this consent shall be effective for the duration of
the Award. The Participant also understands that the Participant shall have the
right at any time to request that Ashland deliver written copies of any and all
materials referred to above at no charge.
This Award is granted under, and is subject to, all the terms and conditions of
the Plan, including, but not limited to, the forfeiture provision of Section
16(H) of the Plan. In consideration of this Award, the Participant agrees that
without the written consent of Ashland, the Participant will not (i) engage
directly or indirectly in any manner or capacity as principal, agent, partner,
officer, director, employee or otherwise in any business or activity competitive
with the business conducted by Ashland or any of its subsidiaries; or (ii)
perform any act or engage in any activity that is detrimental to the best
interests of Ashland or any of its subsidiaries, including, without limitation,
(aa) solicit or encourage any existing or former employee, director, contractor,
consultant, customer or supplier of Ashland or any of its subsidiaries to
terminate his, her or its relationship with Ashland or any of its subsidiaries
for any reason, or (bb) disclose proprietary or confidential information of
Ashland or any of its subsidiaries to third parties or use any such proprietary
or confidential information for the benefit of anyone other than Ashland and its
subsidiaries (the “Participant Covenants”), provided, however, that section (ii)
above shall not be breached in the event that the Participant discloses
proprietary or confidential information to the Securities and Exchange
Commission, to the extent necessary to report suspected or actual violations of
U.S. securities laws, or the Participant’s disclosure of proprietary or
confidential information is protected under the whistleblower provisions of any
applicable law or regulation. The Participant understands that if he or she
makes a disclosure of proprietary or confidential information that is covered
above, he or she is not required to inform Ashland, in advance or otherwise,
that such disclosure(s) has been made.
Notwithstanding any other provision of the Plan or this Agreement to the
contrary, but subject to any applicable laws to the contrary, the Participant
agrees that in the event the Participant fails to comply or otherwise breaches
any of the Participant Covenants either during the Participant’s employment or
within twenty-four (24) months following the Participant’s termination of
employment with Ashland or its subsidiaries for any reason: (i) Ashland may
eliminate or reduce the amount of any compensation, benefit, or payment
otherwise payable by Ashland or any of its subsidiaries (either directly or
under any employee benefit or compensation plan, agreement, or arrangement) to
or on behalf of the Participant in an amount up to the total amount of the
closing stock price of Common Stock on the vesting date multiplied by the number
of shares of Common Stock delivered to the Participant under this Agreement;
and/or (ii) Ashland may require the Participant to

Personal and Confidential
-2-



--------------------------------------------------------------------------------




pay Ashland an amount up to the closing stock price of Common Stock on the
vesting date multiplied by the number of shares of Common Stock delivered to the
Participant under this Agreement; in each case together with the amount of
Ashland’s court costs, attorney fees, and other costs and expenses incurred in
connection therewith. Copies of the Plan and related Prospectus are available
for your review on Fidelity’s website.


This grant of Restricted Stock is subject to your on-line acceptance of the
terms and conditions of this Agreement through the Fidelity website. By
accepting the terms and conditions of this Agreement, the Participant
acknowledges receipt of a copy of the Plan, Prospectus, and Ashland’s most
recent Annual Report and Proxy Statement (the “Prospectus Information”). The
Participant represents that he or she is familiar with the terms and provisions
of the Prospectus Information and hereby accepts this Award on the terms and
conditions set forth herein and in the Plan, and acknowledges that he or she had
the opportunity to obtain independent legal advice at his or her expense prior
to accepting this Award.


IN WITNESS WHEREOF, ASHLAND has caused this instrument to be executed and
delivered effective as of the day and year first above written.


 


ASHLAND INC.




By:         
Name:         
Title:         





Personal and Confidential
-3-

